       Case 1:19-cv-09038-GBD-SDA Document 93 Filed 10/15/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DINO ANTOLINI,                                                           Case No.: 1:19-cv-9038

                              Plaintiff,                                 REQUEST FOR
                                                                         CLERK' S CERTIFICATE
                -against-                                                OF DEFAULT

AMY MCCLOSKEY, THERESA LAURENT, DIMUR
ENTERPRISES INC., EDDIE C K CHUNG and C&S
MILLENIUM REAL ESTATE LLC,

                              Defendants.



 TO:    RUBY J. KRAJICK
        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK




       Please enter the default of defendant Eddie C K Chung for failure to plead or otherwise

defend this action as fully appears from the court file herein and from the attached affirmation of

Stuart H. Finkelstein, Esq.

Dated: Syosset, New York
       October 14,2020
        Case 1:19-cv-09038-GBD-SDA Document 93 Filed 10/15/20 Page 2 of 3




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

 DINO ANTOLINI,

                                 Plaintiff,                            Case No. 1:19-cv-9038

             -against-                                                 AFFIRMATION IN SUPPORT
                                                                       OF REQUEST FOR ENTRY
  AMY MCCLOSKEY, THERESA LAURENT                                       OF DEFAULT
  DIMUR ENTERPRISES INC., EDDIE C K CHUNG
  and C&S MILLENIUM REAL ESTATE LLC,

                                 Defendants.



        Stuart H. Finkelstein, Esq., an attorney duly admitted to the Southern District Court of
 New York, states as follows:

        1.      I am the attorney for Plaintiff in the above captioned action.

        2.      This action was commenced pursuant to Title III of the Americans with Disabilities Act

 42 U.S.C. § 12181,et seq..

        3.      Jurisdiction of the subject matter of this action is based on 28 U.S.C. Sections 1331

                and 1343.

        4.      This Court has personal jurisdiction over the defendant and, to the best of my

                knowledge, the defendant is not an infant or incompetent or in the military service of the

                United States.

        5.      As demonstrated by the affidavit of service filed herein, Eddie C K Chung was

 served on October 1, 2019, answer due October 23, 2019 to otherwise move with respect to the

 Complaint and the time to do so has expired. [DE 13]

        6.      The defendant has not answered or otherwise moved with respect to the

 Complaint and the time to do so has not been extended.

        7.      This action seeks declaratory and injunctive relief to compel the defendants to bring

the defendants' property into compliance with the ADA, compensatory damages to Plaintiff,
        Case 1:19-cv-09038-GBD-SDA Document 93 Filed 10/15/20 Page 3 of 3




pursuant to N.Y. Exec. Law§ 297(9) and N.Y. Civ. Rights section 40-d, punitive damages and

reasonable attorney's fees, expert's fees and costs, pursuant to 42 U.S.C. § 12205.


              WHEREFORE, Plaintiff requests that the default of defendant Eddie C K Chung be

  noted and a certificate of default issued.

         I declare under penalty of perjury that the foregoing is true and accurate to the best

  of my knowledge, information and belief, that the relief claimed is justly due to Plaintiff,

  and that no part thereof has been satisfied.

 Dated: Syosset, New York
        October 14, 2020

                                           Respectfully submitted,

                                               By:      S/
                                               Stuart H. Finkelstein, Esq.
                                               Finkelstein Law Group
                                               Attorney for Plaintiff
                                               338 Jericho Turnpike
                                               Syosset, New York 11791
                                               Telephone: (718) 261-4900
                                               Finkelsteinlawgroup@gmail.com
